      Case 4:20-cv-00695 Document 1 Filed on 02/27/20 in TXSD Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


LARRY ROBERSON and MICHAEL                                                                 PLAINTIFFS
JOHNSON, Each Individually and on
Behalf of All Others Similarly Situated


vs.                                       No. 4:20-cv-695


VITAL ENERGY TRANSPORTATION, INC.,                                                        DEFENDANTS
and KENNETH ANCAR, JR.


                    ORIGINAL COMPLAINT—COLLECTIVE ACTION


       COME NOW Plaintiffs Larry Roberson and Michael Johnson (collectively

“Plaintiffs”), each individually and on behalf of all others similarly situated, by and through

their attorney Josh Sanford of Sanford Law Firm, PLLC, and for their Original Complaint—

Collective Action against Defendants Vital Energy Transportation, Inc., and Kenneth

Ancar, Jr. (collectively “Defendants”), they do hereby state and allege as follows:

                                     I.       INTRODUCTION

       1.     This is a collective action brought by Plaintiffs Larry Roberson and Michael

Johnson, each individually and on behalf of all transportation service employees of

Defendants at any time within the three-year period preceding the filing of this Complaint.

       2.     Defendants violated the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.,

when Defendants failed to pay Plaintiffs and other similarly situated employees lawful

overtime premiums for hours worked in excess of forty (40) per week when they were

employed as transportation service employees.



                                               Page 1 of 11
                    Larry Roberson, et al. v. Vital Energy Transportation, Inc., et al.
                                U.S.D.C. (S.D. Tex.) No. 4:20-cv-695
                               Original Complaint—Collective Action
     Case 4:20-cv-00695 Document 1 Filed on 02/27/20 in TXSD Page 2 of 11



       3.     Defendants violated the FLSA when Defendants failed to pay Plaintiffs and

others similarly situated at a rate equivalent to or greater than the federal minimum wage

for all hours worked.

       4.     Plaintiffs seek a declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and costs, including a reasonable attorney’s fee, within

the applicable statutory limitations period, as a result of Defendants’ failure to pay proper

minimum wage and overtime compensation under the FLSA.

       5.     Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendants have willfully and intentionally committed violations of the

FLSA as described, infra.

                            II.      JURISDICTION AND VENUE

       6.     The United States District Court for the Southern District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       7.     Defendants conduct business within the State of Texas and maintain their

headquarters in Richmond.

       8.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the Defendants are located in Texas, so the State of Texas therefore has

personal jurisdiction over Defendants.

       9.     Plaintiffs were employed by Defendants to provide services for Defendants’

business in the Southern District of Texas. Therefore, the acts alleged in this Complaint

had their principal effect within the Southern District of Texas, and venue is proper in this

Court pursuant to 28 U.S.C. § 1391.

                                              Page 2 of 11
                   Larry Roberson, et al. v. Vital Energy Transportation, Inc., et al.
                               U.S.D.C. (S.D. Tex.) No. 4:20-cv-695
                              Original Complaint—Collective Action
      Case 4:20-cv-00695 Document 1 Filed on 02/27/20 in TXSD Page 3 of 11



                                         III.     THE PARTIES

       10.     Plaintiffs repeat and re-allege all the preceding paragraphs of this Complaint

as if fully set forth in this section.

       11.     Plaintiff Larry Roberson (“Plaintiff Roberson”) is a resident of and domiciled

in Dallas County.

       12.     Plaintiff Roberson was employed by Defendants as a transportation service

employee during April of 2019.

       13.     Plaintiff Michael Johnson (“Plaintiff Johnson”) is a resident of and domiciled

in Harris County.

       14.     Plaintiff Johnson was employed by Defendants as a transportation service

employee during April and May of 2019.

       15.     At all times relevant herein, each Plaintiff was an “employee” of Defendants

as defined by the FLSA.

       16.     At all times material herein, Plaintiffs and those similarly situated have been

entitled to the rights, protections and benefits provided under the FLSA.

       17.     Defendant Vital Energy Transportation, Inc. (“Vital Energy”), is a domestic

for-profit corporation, organized and conducting business under the laws of the State of

Texas, and may be served through its registered agent for service of process, Kenneth

R. Ancar, Jr., at 4031 FM 1463, Suite 40-281, Katy, Texas 77494.

       18.     Separate Defendant Kenneth Ancar, Jr. (“Ancar”), is an individual and

resident of Louisiana.

       19.     Ancar is an owner, principal, officer and/or director of Vital Energy.




                                                 Page 3 of 11
                      Larry Roberson, et al. v. Vital Energy Transportation, Inc., et al.
                                  U.S.D.C. (S.D. Tex.) No. 4:20-cv-695
                                 Original Complaint—Collective Action
      Case 4:20-cv-00695 Document 1 Filed on 02/27/20 in TXSD Page 4 of 11



       20.     Ancar manages and controls the day-to-day operations of Vital Energy,

including by not limited to the pay policies applicable to Plaintiffs.

       21.     Defendants operate a freight hauling and logistics service business based

in Texas.

       22.     Upon reasonable information and belief, Defendants’ annual gross volume

of sales made or business done was not less than $500,000.00 (exclusive of excise taxes

at the retail level that are separately stated) during each of the three calendar years

preceding the filing of this Complaint.

       23.     During each of the three years preceding the filing of this Complaint,

Defendants employed at least two individuals who were engaged in interstate commerce

or in the production of goods for interstate commerce, or had employees handling, selling,

or otherwise working on goods or materials that had been moved in or produced for

commerce by any person.

       24.     Defendants had at all times relevant hereto been engaged in interstate

commerce as that term is defined under the FLSA.

       25.     Defendants had at all times relevant hereto employed four or more

individuals.

                                 IV.      FACTUAL ALLEGATIONS

       26.     Plaintiffs repeat and re-allege all the preceding paragraphs of this Complaint

as if fully set forth in this section.

       27.     Within the relevant time period, Plaintiffs and other similarly situated

employees were paid only for each job they completed for Defendants.




                                                 Page 4 of 11
                      Larry Roberson, et al. v. Vital Energy Transportation, Inc., et al.
                                  U.S.D.C. (S.D. Tex.) No. 4:20-cv-695
                                 Original Complaint—Collective Action
     Case 4:20-cv-00695 Document 1 Filed on 02/27/20 in TXSD Page 5 of 11



       28.    Plaintiffs and other similarly situated employees performed duties such as

loading and unloading company vehicles, hauling freight and maintaining company

vehicles.

       29.    It was Defendants’ commonly applied policy to only pay Plaintiffs and other

similarly situated employees a certain amount for each freight hauling job they completed.

       30.    Defendants did not pay Plaintiffs and other similarly situated employees for

time spent at work doing other work activities, such as loading or unloading Defendants’

vehicles, engaging with Defendants’ clients, or maintaining Defendants’ vehicles.

       31.    Defendants deducted pay from Plaintiffs’ and other similarly situated

employees’ paychecks for insurance, but Defendants did not use this money to pay the

premiums and provide insurance coverage.

       32.    Defendants directly hired Plaintiffs and other similarly situated employees,

paid them wages and benefits, controlled their work schedules, duties, protocols,

applications, assignments and employment conditions, and kept at least some records

regarding their employment.

       33.    Plaintiffs and other similarly situated employees regularly worked in excess

of forty (40) hours per week.

       34.    Defendants did not pay Plaintiffs or similarly situated employees one and

one-half (1.5) times their regular rate for hours in excess of forty (40) per week.

       35.    Defendants did not pay Plaintiffs or similarly situated employees the

equivalent of an hourly rate at the federal minimum wage for all hours worked.

       36.    Defendants knew, or showed reckless disregard for whether, the way they

paid Plaintiffs and other similarly situated employees violated the FLSA.

                                              Page 5 of 11
                   Larry Roberson, et al. v. Vital Energy Transportation, Inc., et al.
                               U.S.D.C. (S.D. Tex.) No. 4:20-cv-695
                              Original Complaint—Collective Action
     Case 4:20-cv-00695 Document 1 Filed on 02/27/20 in TXSD Page 6 of 11



       37.    Plaintiffs and other similarly situated employees used, handled, sold, and/or

worked on, goods or materials that were produced for or traveled in interstate commerce.

                   V.   REPRESENTATIVE ACTION ALLEGATIONS

       38.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated into this section.

       39.    At all relevant times, Plaintiffs and all others similarly situated have been

entitled to the rights, protections and benefits provided by the FLSA.

       40.    Plaintiffs brings their claims for violation of the FLSA as a collective action

pursuant to Sections 207 and 16(b) of the FLSA, 29 U.S.C §§ 207 and 216(b), on behalf

of all persons who were, are or will be employed as similarly situated within the statute of

limitations period, who are entitled to payment of the following types of damages:

       A.     Minimum wage for all hours worked in any week;

       B.     Overtime premiums for all hours worked for Defendants in excess of forty

(40) hours in any week; and

       C.     Liquidated damages and attorney’s fees.

       41.    Plaintiffs propose the following collective under the FLSA:

                 All transportation service employees that were paid
                  per freight hauling job within the past three years.

       42.    In conformity with the requirements of FLSA Section 16(b), Plaintiffs will file

written Consents to Join this lawsuit.

       43.    The relevant time period dates back three years from the date on which this

lawsuit was filed herein and continues forward through the date of judgment pursuant to

29 U.S.C. § 255(a), except as set forth herein below.

       44.    The members of the proposed class share these traits:
                                              Page 6 of 11
                   Larry Roberson, et al. v. Vital Energy Transportation, Inc., et al.
                               U.S.D.C. (S.D. Tex.) No. 4:20-cv-695
                              Original Complaint—Collective Action
     Case 4:20-cv-00695 Document 1 Filed on 02/27/20 in TXSD Page 7 of 11



       A.     They were paid on a per job basis;

       B.     They worked as transportation service employees;

       C.     They were subject to the same policy of being required to work over forty

(40) hours in a one-week period;

       D.     They were subject to the same policy of only being paid a piece rate for

freight hauling;

       E.     They did not receive pay equivalent to an hourly rate at the federal minimum

wage; and

       F.     They did not receive a lawful overtime premium for all hours worked over

forty (40) per week.

       45.    Plaintiffs are unable to state the exact number of the potential members of

the class but believe that the class exceeds twenty (20) persons.

       46.    Defendants can readily identify the members of the Section 16(b) classes,

which encompasses all transportation service employees at its business locations.

       47.    The names, cell numbers and physical and mailing addresses of the FLSA

collective action plaintiffs are available from Defendants, and a Court-approved Notice

should be provided to the FLSA collective action plaintiffs via text and first class mail (or

email) to their last known addresses as soon as possible, together with other documents

and information descriptive of Plaintiffs’ FLSA claims.

                              VI. FIRST CAUSE OF ACTION
                       (Individual Claims for Violation of the FLSA)

       48.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.


                                              Page 7 of 11
                   Larry Roberson, et al. v. Vital Energy Transportation, Inc., et al.
                               U.S.D.C. (S.D. Tex.) No. 4:20-cv-695
                              Original Complaint—Collective Action
     Case 4:20-cv-00695 Document 1 Filed on 02/27/20 in TXSD Page 8 of 11



      49.    Plaintiffs assert this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

      50.    At all relevant times, Defendants were the “employer” of Plaintiffs within the

meaning of the FLSA, 29 U.S.C. § 203.

      51.    At all relevant times, Defendants have been, and continue to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

      52.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week and

to pay time and a half of regular wages for all hours worked over forty (40) hours in a

week, unless an employee meets certain exemption requirements of 29 U.S.C. § 213 and

all accompanying Department of Labor regulations.

      53.    Defendants’ policy of requiring Plaintiffs and other similarly situated

employees to work more than forty (40) hours in a work week and only paying them a

piece rate for each freight hauling job resulted in Defendants not paying employees an

amount equivalent to an hourly rate at or exceeding the federal minimum wage or an

overtime premium of one and one-half (1.5) times the regular rate for all hours worked

over forty (40) in each one-week period.

      54.    Despite the entitlement of Plaintiffs to minimum wage payments under the

FLSA, Defendants failed to pay Plaintiffs an amount equivalent to an hourly rate at the

federal minimum wage for all hours worked.

      55.    Despite the entitlement of Plaintiffs to overtime payments under the FLSA,

Defendants failed to pay Plaintiffs an overtime rate of one and one-half (1.5) times their

regular rate of pay for all hours worked over forty (40) in each one-week period.

                                              Page 8 of 11
                   Larry Roberson, et al. v. Vital Energy Transportation, Inc., et al.
                               U.S.D.C. (S.D. Tex.) No. 4:20-cv-695
                              Original Complaint—Collective Action
     Case 4:20-cv-00695 Document 1 Filed on 02/27/20 in TXSD Page 9 of 11



       56.    Defendants’ failure to pay Plaintiffs all minimum wages and overtime wages

owed was willful.

       57.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiffs for monetary damages, liquidated damages, and costs, including reasonable

attorneys’ fees, for all violations that occurred within the three years prior to the filing of

this Complaint.

                            VII. SECOND CAUSE OF ACTION
                    (Collective Action Claim for Violation of the FLSA)

       58.    Plaintiffs repeat and re-allege all previous paragraphs of their Complaint as

though fully incorporated in this section.

       59.    Plaintiffs, individually and on behalf of others similarly situated, assert this

claim for damages and declaratory relief pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       60.    At all relevant times, Plaintiffs and all similarly situated employees have

been entitled to the rights, protection, and benefits provided by the FLSA.

       61.    At all relevant times, Plaintiffs and all similarly situated employees have

been “employees” of Defendants, as defined by 29 U.S.C. § 203(e).

       62.    At all relevant times, Defendants have been, and continue to be, an

“employer” of Plaintiffs and all those similarly situated within the meaning of the FLSA, 29

U.S.C. § 203.

       63.    Despite the entitlement of Plaintiffs and those similarly situated to minimum

wages and overtime premiums under the FLSA, Defendants failed to pay Plaintiffs and

all those similarly situated and amount equivalent to an hourly rate at the federal minimum

wage for all hours worked or an overtime premium of one and one-half (1.5) times their

regular rates of pay for all hours worked over forty (40) in each one-week period because
                                                Page 9 of 11
                     Larry Roberson, et al. v. Vital Energy Transportation, Inc., et al.
                                 U.S.D.C. (S.D. Tex.) No. 4:20-cv-695
                                Original Complaint—Collective Action
     Case 4:20-cv-00695 Document 1 Filed on 02/27/20 in TXSD Page 10 of 11



Defendants intentionally only paid Plaintiffs and all those similarly situated a piece rate

for the freight hauling jobs they completed.

       64.    Because these employees are similarly situated to Plaintiffs, and are owed

minimum wages and overtime wage for the same reasons, the proposed collective is

properly defined as follows:

                 All transportation service employees that were paid
                  per freight hauling job within the past three years.

       65.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiffs and all those similarly situated for monetary damages, liquidated damages, and

costs, including reasonable attorneys’ fees, for all violations that occurred within the three

years prior to the filing of this Complaint.

                                 VIII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Larry Roberson and Michael Johnson, each

individually and on behalf of all others similarly situated, respectfully pray that Defendants

be summoned to appear and to answer herein as follows:

       (a)    That Defendants be required to account to Plaintiffs, the collective

members, and the Court for all of the hours worked by Plaintiffs and the collective

members and all monies paid to them;

       (b)    A declaratory judgment that Defendants’ practices alleged herein violate the

Fair Labor Standards Act, 29 U.S.C. §201, et seq., and its relating regulations;

       (c)    Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;




                                              Page 10 of 11
                    Larry Roberson, et al. v. Vital Energy Transportation, Inc., et al.
                                U.S.D.C. (S.D. Tex.) No. 4:20-cv-695
                               Original Complaint—Collective Action
     Case 4:20-cv-00695 Document 1 Filed on 02/27/20 in TXSD Page 11 of 11



       (d)    Judgment for damages for all unpaid minimum wage and overtime

compensation under the Fair Labor Standards Act, 29 U.S.C. §201, et seq., and its

relating regulations;

       (e)    Judgment for liquidated damages pursuant to the Fair Labor Standards Act,

29 US.C. §201, et seq., and its relating regulations in an amount equal to all unpaid

minimum wage and overtime compensation owed to Plaintiffs and members of the

collective during the applicable statutory period;

       (f)    An order directing Defendants to pay Plaintiffs and members of the

collective prejudgment interest, reasonable attorney’s fees and all costs connected with

this action; and

       (g)    Such other and further relief as this Court may deem necessary, just and

proper.

                                                         Respectfully submitted,

                                                         LARRY ROBERSON and MICHAEL
                                                         JOHNSON, Each Individually
                                                         and on Behalf of all Others
                                                         Similarly Situated, PLAINTIFFS

                                                         SANFORD LAW FIRM, PLLC
                                                         One Financial Center
                                                         650 South Shackleford Road, Suite 411
                                                         Little Rock, Arkansas 72211
                                                         Telephone: (501) 221-0088
                                                         Facsimile: (888) 787-2040

                                                         /s/ Josh Sanford
                                                         Josh Sanford
                                                         Ark. Bar No. 2001037
                                                         josh@sanfordlawfirm.com




                                              Page 11 of 11
                    Larry Roberson, et al. v. Vital Energy Transportation, Inc., et al.
                                U.S.D.C. (S.D. Tex.) No. 4:20-cv-695
                               Original Complaint—Collective Action
